Citation Nr: 1629831	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance by another person.

2. Entitlement to SMC at the housebound rate prior to October 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1990 and from January to June 1992, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for SMC based on aid and attendance and housebound status. 

The Veteran and her husband testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2014.  A transcript of their testimony is of record.

In November 2013 the RO granted SMC at the housebound rate effective from October 10, 2012, but continued to deny SMC based on the need for aid and attendance.  The Board in its January 2014 decision accordingly characterized      the issues on appeal as shown on the title page.  The United States Court of Appeals for Veterans Claims (Court) in an April 2016 Order approved a Joint Motion for Remand (Joint Motion), thereby vacating the Board's January 2014 decision.  The Board nonetheless herein preserves the issues as previously characterized by that vacated decision.  The Court-approved Joint Motion continued this characterization of the appealed issues.  

The Board in its January 2015 decision found that the Veteran's authorized representative had effectively withdrawn her appealed claim for SMC based on need for regular aid and attendance and entitlement to SMC at the housebound rate prior to October 10, 2012.  However, that Board decision having been vacated by the Court, the Board upon subsequent review will resolve doubt in the Veteran's favor and no longer finds recognition of the withdrawal appropriate.  In this regard, since the withdrawal, dated in April 2014 but not received at the Board until July 2014, also withdrew a request for a Board hearing on the issues on appeal, the Veteran and her spouse subsequently testified at the videoconference hearing before the undersigned Veterans Law Judge in May 2014, and the Veteran in a February 2015 submission informed that the representative's request in April 2014 to dismiss the appealed claims had been unauthorized.  Since the question of whether there was a withdrawal of the appealed claims for SMC is no longer contested, this question of withdrawal no longer represents a case in controversy for appellate consideration.  38 U.S.C.A. § 7104(a) (West 2014).  The Board's herein accordingly addresses only the appealed issues as characterized hereinabove. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the most recent supplemental statement of the case (SSOC) in January 2014 - addressing the appealed issues of entitlement to SMC based on     the need for regular aid and attendance of another, and prior to October 10, 2012 entitlement to SMC at the housebound rate - numerous additional medical records were added to the record pertinent to these appealed issues.  This includes more recent records of treatment for service-connected disabilities reflective of their nature and severity, and also numerous private treatment records from the claim period prior to October 10, 2012, relevant to the claim for benefits pursuant to 38 U.S.C.A. § 1114(s) prior to that time.  Additionally, the RO in a November 2015 rating action granted service connection for right knee osteoarthritis, which is also pertinent to the question of need for aid and attendance of another due to service-connected disabilities, since it adds to the service-connected disabilities to be considered.  

The parties to the appeal noted in the April 2015 Joint Motion that the Veteran was to be afforded adequate notice and opportunity to respond to evidence added to the record.  There is no waiver of notice and RO review of new evidence prior to the Board's adjudication of the appealed claims.  Remand is accordingly required for RO review and issuance of a new SSOC addressing the issues on appeal.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her    for her service-connected disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of evidence already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Following any additional development deemed appropriate, the AOJ should review the appealed claims   in light of the VA and private medical evidence newly added to the record, and with consideration of the recently service-connected right knee osteoarthritis.  If the benefits sought remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond.  Thereafter, the claim should be returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




